Exhibit 99.1 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 ENERGY XXI GULF COAST, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 C O N T E N T S Page Independent Auditors’ Report 1 Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholder’s Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Stockholder of Energy XXI Gulf Coast, Inc. We have audited the accompanying consolidated balance sheets of Energy XXI Gulf Coast, Inc. (a Delaware Corporation) and subsidiaries (the “Company”) as of June 30, 2008 and 2007, and the related consolidated statements of income, stockholder’s equity and cash flows for the years ended June 30, 2008 and 2007, and for the period from inception (February 7, 2006) through June 30, 2006. These consolidated financial statements are the responsibility of the company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Energy XXI Gulf Coast, Inc. and subsidiaries as of June 30, 2008 and 2007, and the consolidated results of their operations and their cash flows for the years ended June 30, 2008 and 2007, and for the period from inception (February 7, 2006) through June 30, 2006, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, effective July 1, 2007, the Company adopted the provisions of FASB interpretation No. 48: Accounting for uncertainty in income taxes. /s/ UHY LLP Houston, Texas October 16, 2008 1 ENERGY XXI GULF COAST, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) June 30, 2008 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 2,664 $ 15,265 Receivables: Oil and natural gas sales 116,678 55,763 Joint interest billings 21,322 14,377 Insurance and other 3,585 935 Prepaid expenses and other current assets 12,420 17,678 Royalty deposit 4,548 2,175 Deferred income taxes 88,340 - Derivative financial instruments 2,179 17,131 TOTAL CURRENT ASSETS 251,736 123,324 Oil and gas properties – full cost method of accounting, net ofaccumulated depreciation, depletion, and amortization 1,561,276 1,491,685 Other Assets Derivative financial instruments 3,747 616 Deferred income taxes 35,850 355 Debt issuance costs, net of accumulated amortization 17,388 20,986 TOTAL ASSETS $ 1,869,997 $ 1,636,966 LIABILITIES CURRENT LIABILITIES Accounts payable $ 106,173 $ 79,559 Advances from joint interest partners 7,487 2,026 Undistributed oil and natural gas proceeds 31,017 - Accrued liabilities 44,479 24,939 Derivative financial instruments 245,626 1,480 Current maturities of long-term debt 7,093 5,369 TOTAL CURRENT LIABILITIES 441,875 113,373 Long-term debt, less current maturities 944,604 1,045,090 Deferred income taxes - 14,869 Asset retirement obligations 81,097 63,364 Derivative financial instruments 190,781 4,573 TOTAL LIABILITIES 1,658,357 1,241,269 COMMITMENTS AND CONTINGENCIES (NOTE 10) STOCKHOLDER’S EQUITY Common stock, $0.01 par value, 1,000,000 shares authorized and 100,000 shares issued and outstanding at June 30, 2008 and 2007 1 1 Additional paid-in capital 436,301 362,562 Retained earnings 60,348 30,370 Accumulated other comprehensive income (loss), net of income tax expense (benefit) (285,010 ) 2,764 TOTAL STOCKHOLDER’S EQUITY 211,640 395,697 TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ 1,869,997 $ 1,636,966 See accompanying Notes to Consolidated Financial Statements 2 ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF INCOME (In Thousands) Year Ended June 30, 2008 2007 Period from Inception February 7, 2006 ThroughJune 30, 2006 REVENUES Oil sales $ 394,661 $ 193,749 $ 29,056 Natural gas sales 240,447 147,535 18,056 TOTAL REVENUES 635,108 341,284 47,112 COSTS AND EXPENSES Lease operating expense 141,860 68,985 9,902 Production taxes 8,686 3,595 84 Depreciation, depletion and amortization 300,033 144,961 20,225 Accretion of asset retirement obligation 8,167 3,991 738 General and administrative expense 22,533 21,594 3,485 Loss (gain) on derivative financial instruments 7,227 (2,937 ) 68 TOTAL COSTS AND EXPENSES 488,506 240,189 34,502 OPERATING INCOME 146,602 101,095 12,610 OTHER INCOME (EXPENSE) Interest income 1,286 1,521 55 Interest expense (101,655 ) (60,303 ) (7,927 ) TOTAL OTHER INCOME (EXPENSE) (100,369 ) (58,782 ) (7,872 ) INCOME BEFORE INCOME TAXES 46,233 42,313 4,738 PROVISION FOR INCOME TAXES 16,255 14,954 1,727 NET INCOME $ 29,978 $ 27,359 $ 3,011 See accompanying Notes to Consolidated Financial Statements 3 ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDER’S EQUITY (In Thousands, except share information) Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Stockholder’s Shares Value Capital Earnings Income (Loss) Equity Inception, February 7, 2006 - $ - $ - $ - $ - $ - Issuance of common stock 100,000 1 274,492 274,493 Comprehensive income: Net income 3,011 3,011 Unrealized loss on derivative financial instruments, net of income tax (4552 ) (4,552 ) Total comprehensive loss (1,541 ) Balance, June 30, 2006 100,000 1 274,492 3,011 (4,552 ) 272,952 Contributions from parent 88,070 88,070 Comprehensive income: Net income 27,359 27,359 Unrealized gain on derivative financial instruments, net of income tax 7,316 7,316 Total comprehensive Income 34,675 Balance, June 30, 2007 100,000 1 362,562 30,370 2,764 395,697 Contributions from parent 73,739 73,739 Comprehensive income: 29,978 29,978 Net income Unrealized loss on derivative financial instruments, net of income tax (287,774 ) (287,774 ) Total comprehensive loss (257,796 ) Balance, June 30, 2008 100,000 $ 1 $ 436,301 $ 60,348 $ (285,010 ) $ 211,640 See accompanying Notes to Consolidated Financial Statements 4 ENERGY XXI GULF COAST, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Year Ended June 30, 2008 2007 Period from Inception February 7, 2006 ThroughJune 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 29,978 $ 27,359 $ 3,011 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Deferred income tax expense 16,251 15,818 814 Change in derivative financial instruments 1,086 11,759 1,153 Accretion of asset retirement obligations 8,167 3,991 738 Depreciation, depletion and amortization 300,033 144,961 20,225 Amortization of debt issuance costs 4,186 7,045 306 Changes in operating assets and liabilities: Accounts receivable (65,053 ) 9,155 (26,912 ) Prepaid expenses and other current assets 2,885 (8,547 ) (5,746 ) Accounts payable and other liabilities 78,379 53,892 12,863 Affiliates’ payable - (13,982 ) 2,283 NET CASH PROVIDED BY OPERATING ACTIVITIES 375,912 251,451 8,735 CASH FLOWS FROM INVESTING ACTIVITIES Acquisitions (34,516 ) (717,618 ) (448,374 ) Capital expenditures (321,290 ) (429,334 ) (17,402 ) Purchase of derivative instruments - - (3,168 ) Escrow deposit and acquisition costs - - (10,025 ) Other-net (260 ) 2,035 - NET CASH USED IN INVESTING ACTIVITIES (356,066 ) (1,144,917 ) (478,969 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from the issuance of common stock - - 274,493 Proceeds from Inter-company Loan - - 14,150 Payment on Inter-company Loan - - (14,150 ) Proceeds from long-term debt 310,135 1,199,444 117,500 Contributions from parent 73,739 88,070 - Payments on long-term debt (410,159 ) (349,780 ) 75,000 Advances from affiliates - - 11,699 Debt issuance costs (588 ) (24,353 ) (3,984 ) Payments on put financing (5,574 ) (8,794 ) (330 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (32,447 ) 904,587 474,378 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (12,601 ) 11,121 4,144 CASH AND CASH EQUIVALENTS, beginning of period 15,265 4,144 - CASH AND CASH EQUIVALENTS, end of period $ 2,664 $ 15,265 $ 4,144 See accompanying Notes to Consolidated Financial Statements 5 ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations:Energy XXI Gulf Coast, Inc. (“Energy XXI”), a Delaware corporation, was incorporated on February 7, 2006 and is a wholly-owned subsidiary of Energy XXI USA, Inc. (its “Parent”).Energy XXI (together, with its wholly owned subsidiaries, the “Company”), is an independent oil and natural gas company, headquartered in Houston, Texas.We are engaged in the acquisition, exploration, development and operation of oil and natural gas properties onshore in Louisiana and Texas and offshore in the Gulf of Mexico. Principles of Consolidation and Reporting:Our consolidated financial statements include the accounts of Energy XXI and its wholly-owned subsidiaries. All significant intercompany transactions have been eliminated in consolidation. The consolidated financial statements for the previous periods include certain reclassifications that were made to conform to current presentation. Such reclassifications have no impact on previously reported net income or stockholders’ equity. Revenue Recognition:We recognize oil and natural gas revenue under the entitlement method of accounting. Under the entitlement method, revenue is recorded when title passes based on our net interest. We record our entitled share of revenues based on entitled volumes and contracted sales prices. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting period. Estimates of proved reserves are key components of our depletion rate for our proved oil and natural gas properties and the full cost ceiling test limitation. Accordingly, our accounting estimates require exercise of judgment. While we believe that the estimates and assumptions used in preparation of the consolidated financial statements are appropriate, actual results could differ from those estimates. Cash and Cash Equivalents:We consider all highly liquid investments, with maturities of 90 days or less when purchased, to be cash and cash equivalents. Allowance for Doubtful Accounts:We establish provisions for losses on accounts receivables if it is determined that collection of all or a part of an outstanding balance is not probable. Collectibility is reviewed regularly and an allowance is established or adjusted, as necessary, using the specific identification method. As of June 30, 2008 and 2007, no allowance for doubtful accounts was necessary. Oil and Gas Properties: We use the full cost method of accounting for exploration and development activities as defined by the Securities and Exchange Commission, (“SEC”). Under this method of accounting, the costs of unsuccessful, as well as successful, exploration and development activities are capitalized as properties and equipment. This includes any internal costs that are directly related to property acquisition, exploration and development activities but does not include any costs related to production, general corporate overhead or similar activities. Gain or loss on the sale or other disposition of oil and gas properties is not recognized, unless the gain or loss would significantly alter the relationship between capitalized costs and proved reserves. Oil and natural gas properties include costs that are excluded from costs being depleted or amortized. Oil and natural gas property costs excluded represent investments in unevaluated properties and include non-producing leasehold, geological and geophysical costs associated with leasehold or drilling interests and exploration drilling costs. We exclude these costs until the property has been evaluated. We also allocate a portion of our acquisition costs to unevaluated properties based on relative value. Costs are transferred to the full cost pool as the properties are evaluated or over the life of the reservoir. 6 ENERGY XXI GULF COAST, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2008 NOTE 1- ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Depreciation, Depletion and Amortization: The depreciable base for oil and natural gas properties includes the sum of all capitalized costs net of accumulated depreciation, depletion and amortization (“DD&A”), estimated future development costs and asset retirement costs not included in oil and natural gas properties, less costs excluded from amortization. The depreciable base of oil and natural gas properties is amortized using the unit-of-production method.
